DETAILED ACTION
Claim Objections
Claims 15-17 objected to because of the following informalities: Claims 15-17 recites “method of claim 11”; claims 15-17 need to be dependent on method claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11  recites the limitation "the cellular mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogueira-Nine (US 20190037362 A1).
In regard to claim 1, Nogueira-Nine teaches a telematics device, comprising: a processor and a memory storing a telematics application (Nogueira-Nine, Fig. 10; Para. 102); and a radio that includes a plurality of modes including at least one communication mode and a navigation mode (Nogueira-Nine, Fig. 18-19; Para.  53-54, the LTU 300 may be configured to determine a geographical position using one or more satellite positioning systems. Examples of satellite positioning systems may include, but is in no way limited to, the global positioning system (GPS), global navigation satellite system (GLONASS), BeiDou navigation satellite system (BeiDou-2), European Union global navigation satellite system (GNSS), etc., and/or combinations thereof; the LTU 300 may be configured to transmit and/or receive information via one or more orbiting communication satellites 124 and terrestrial satellite dish 128, terrestrial antennas 112 (e.g., cell towers, repeaters, GSM communication equipment, etc.), wireless local area networking (WiFi) hotspots 116, and/or other radio frequency communications. Reported information may be passed along various communication channels to an LTU server 132), wherein the radio comprises shared RF and baseband processing for processing signals on the different communication modes (Nogueira-Nine, Para. 114, The AFE can be functionally located between the antenna and a digital baseband system in order to convert the analog signal into a digital signal for processing and vice-versa); wherein the processor of the telematics device, on reading (Nogueira-Nine, Para. 54, the LTU 300 may be configured to transmit and/or receive information via one or more orbiting communication satellites 124 and terrestrial satellite dish 128, terrestrial antennas 112 (e.g., cell towers, repeaters, GSM communication equipment, etc.), wireless local area networking (WiFi) hotspots 116, and/or other radio frequency communications). transmit a notification to a remote server system on the communication mode regarding a switch to a different mode (Nogueira-Nine, Para. 54, Reported information may be passed along various communication channels to an LTU server 132; Para. 214, Para. 205, The position 1712 can be coordinate-based information associated with a latitude and/or longitude, a determined address, an IP address, an altitude, etc. This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established; position data including a latitude and longitude indicate navigation mode; position data including an IP address indicate an indoor wireless communication mode); switch to the navigation mode and obtain location data for a first time (Nogueira-Nine, Para. 214, By powering on, the device 1804 activates the GNSS/GPS device (if present) 1808 and the processor 1023 instructs the device 1808 to perform a quick acquisition of a minimum number of three satellites to determine the frequency and power regulatory area the device is located, in step 1908. This process can be performed very quickly as it is not necessary to obtain de device's geolocation coordinates with high accuracy); switch back to the communication mode (Nogueira-Nine, Para. 205; This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established. In some situations, the periodicity of sending the position information 1712 can be based on the current state of the LTU 300. For example, a faster travel medium, e.g., an airplane, may require more frequent updates than a ship or vehicle. Further, if the LTU 300 is beginning or ending a trip, the periodicity may become more frequent); and extrapolate a new location for a second time while in the communication mode based on an analysis of the location data received during the navigation mode (Nogueira-Nine, Fig. 2; Para. 214, Para. 60, The GUI 200 may include tracking information provided by at least one LTU 300 associated with a shipment. In some embodiments, one or more shipments in transit 208A-208E may be represented by a high-level graphical image. The high-level graphical image may correspond to an image configured to show one or more aspects of the shipment including, but in no way limited to, a travel path 212A-212E, a mode of transportation (e.g., represented as a symbol corresponding to a particular transport or shipping vehicle, etc.) an origin (e.g., a first endpoint of the travel path 212A-212E, etc.), a destination (e.g., a second or final endpoint of the travel path 212A-212E, etc.), a direction of travel (e.g., indicated by a direction of the transportation mode symbol, arrow, or other indicator, etc.), and/or a point in the travel path (e.g., indicated by a relative position of the transport mode symbol along the path 212A-212E, and/or a position between the endpoints, etc.).

In regard to claim 2, Nogueira-Nine teaches the telematics device of claim 1, wherein the at least one communication mode communicates cellular data on a cellular network (Nogueira, Fig. 10, Cellular 1045; Para. 107; communications subsystem 1033 connected to one or more different communication media (e.g., a cellular communication system 1045, a BlueTooth.RTM. or BlueTooth.RTM. Low Energy (BLE) communication system, a WiFi.RTM. communication system, etc.), a positioning system 1051 (e.g., a global positioning satellite (GPS) system)), and the navigation mode receives navigation data using the Global Navigation Satellite System (GNSS) (Nogueira-Nine, Fig. 10, GPS 1051; Para. 53, the LTU 300 may be configured to determine a geographical position using one or more satellite positioning systems. Examples of satellite positioning systems may include, but is in no way limited to, the global positioning system (GPS), global navigation satellite system (GLONASS), BeiDou navigation satellite system (BeiDou-2), European Union global navigation satellite system (GNSS), etc., and/or combinations thereof).

In regard to claim 3, Nogueira-Nine teaches the telematics device of claim 1, wherein the processor of the telematics device is further directed to: operate in the navigation mode for a first threshold time period; and switch back to the communication mode after the first threshold time period (Nogueira-Nine, Fig. 19; Para. 214-216, If no GNSS unit is present, or no satellite signal is received (e.g. the device 1804 may be indoors), the device firmware 1023 will activate the WiFi receiver 1812 unit to scan possible WiFi networks in range; therefore the system is set to look for a satellite signal for a certain time, if no signal is received switches to WiFi receiver mode).

In regard to claim 4, Nogueira-Nine teaches the telematics device of claim 3, wherein the processor of the telematics device is further directed to: operate in the communication mode for a second threshold time period (Nogueira-Nine, Para. 216, the device firmware 1023 will activate the WiFi receiver 1812 unit to scan possible WiFi networks in range, in step 1912. If a WiFi AP transmission is found, the device 1023 looks up in an IP table, which matched IP addresses with countries and that is storage in the device's memory 1824 as well); and switch to the navigation mode after the second threshold time period (Nogueira-Nine, Para. 205, The position 1712 can be coordinate-based information associated with a latitude and/or longitude, a determined address, an IP address, an altitude, etc. This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established; therefore the system would switch to navigation mode based on a threshold predetermined or user-established).

In regard to claim 5, Nogueira-Nine teaches the telematics device of claim 4, wherein the first threshold time period is different from the second threshold time period (Nogueira-Nine, Para. 205, The position 1712 can be coordinate-based information associated with a latitude and/or longitude, a determined address, an IP address, an altitude, etc. This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established; since the second threshold time is set by the user it could be same/different threshold time period).

In regard to claim 6, Nogueira-Nine teaches the telematics device of claim 1, wherein the processor of the telematics device is further directed to: begin operating in the navigation mode at the start of a trip monitoring operation to obtain location data regarding an initial location of the telematics device (Nogueira-Nine, Para. 214, By powering on, the device 1804 activates the GNSS/GPS device (if present) 1808 and the processor 1023 instructs the device 1808 to perform a quick acquisition of a minimum number of three satellites to determine the frequency and power regulatory area the device is located); switch to the communication mode upon obtaining the location data; and transmitting, in the communication mode, the initial location of the telematics device to the remote server system (Nogueira, Para. 205, the periodicity of sending the position information 1712 can be based on the current state of the LTU 300. For example, a faster travel medium, e.g., an airplane, may require more frequent updates than a ship or vehicle. Further, if the LTU 300 is beginning or ending a trip, the periodicity may become more frequent-).

In regard to claim 7, Nogueira-Nine teaches the telematics device of claim 1, wherein the processor of the telematics device is further directed to: switch to the navigation mode at the end of a trip monitoring operation to obtain location data regarding a final location of the telematics device; switch to the communication mode upon obtaining the location data; and transmitting the final location of the telematics device to the remote server system(Nogueira, Para. 205, the periodicity of sending the position information 1712 can be based on the current state of the LTU 300. For example, a faster travel medium, e.g., an airplane, may require more frequent updates than a ship or vehicle. Further, if the LTU 300 is beginning or ending a trip, the periodicity may become more frequent-).

In regard to claim 8, Nogueira-Nine teaches the telematics device of claim 1, wherein extrapolating a new location comprises determining a heading and speed of the telematics device based on an analysis of the location data obtained in navigation mode (Nogueira-Nine, Para. 60-62, The high-level graphical image may correspond to an image configured to show one or more aspects of the shipment including, but in no way limited to, a travel path 212A-212E, a mode of transportation (e.g., represented as a symbol corresponding to a particular transport or shipping vehicle, etc.) an origin (e.g., a first endpoint of the travel path 212A-212E, etc.), a destination (e.g., a second or final endpoint of the travel path 212A-212E, etc.), a direction of travel (e.g., indicated by a direction of the transportation mode symbol, arrow, or other indicator, etc.), and/or a point in the travel path (e.g., indicated by a relative position of the transport mode symbol along the path 212A-212E, and/or a position between the endpoints, etc.)).

In regard to claim 9, Nogueira-Nine teaches the telematics device of claim 1, wherein the processor is further directed to: operating in a particular mode based on an application executing on the telematics device (Nogueira-Nine, Fig. 9; Para. 98, The environment 901 may also include one or more file and or/application servers 132, which can, in addition to an operating system, include one or more applications accessible by a client running on one or more of the computing devices 300, 907, 140).

In regard to claim 10, Nogueira-Nine teaches the telematics device of claim 1, wherein the processor is further directed to: operating primarily in the communication mode; and periodically switching to the GNSS mode to obtain location updates (Nogueira-Nine, Para. 205, This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established. In some situations, the periodicity of sending the position information 1712 can be based on the current state of the LTU 300).

In regard to claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 14, the claim is interpreted and rejected for the same reasons as stated in the rejection of claims 3 and 4 as stated above.

In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.

In regard to claim 18, Nogueira-Nine teaches a telematics device, comprising: a processor and a memory storing a telematics application (Nogueira-Nine, Fig. 10; Para. 102); and a radio that includes a plurality of modes including at least one communication mode and a navigation mode (Nogueira-Nine, Fig. 18-19; Para.  53-54, the LTU 300 may be configured to determine a geographical position using one or more satellite positioning systems. Examples of satellite positioning systems may include, but is in no way limited to, the global positioning system (GPS), global navigation satellite system (GLONASS), BeiDou navigation satellite system (BeiDou-2), European Union global navigation satellite system (GNSS), etc., and/or combinations thereof; the LTU 300 may be configured to transmit and/or receive information via one or more orbiting communication satellites 124 and terrestrial satellite dish 128, terrestrial antennas 112 (e.g., cell towers, repeaters, GSM communication equipment, etc.), wireless local area networking (WiFi) hotspots 116, and/or other radio frequency communications. Reported information may be passed along various communication channels to an LTU server 132), wherein the radio comprises shared RF and baseband processing for processing signals on the different communication modes (Nogueira-Nine, Para. 114, The AFE can be functionally located between the antenna and a digital baseband system in order to convert the analog signal into a digital signal for processing and vice-versa); wherein the processor of the telematics device, on Nogueira-Nine, Para. 214, By powering on, the device 1804 activates the GNSS/GPS device (if present) 1808 and the processor 1023 instructs the device 1808 to perform a quick acquisition of a minimum number of three satellites to determine the frequency and power regulatory area the device is located, in step 1908. This process can be performed very quickly as it is not necessary to obtain de device's geolocation coordinates with high accuracy); determine that a message is to be sent and switch to a communication mode (Nogueira-Nine, Para. 54, the LTU 300 may be configured to transmit and/or receive information via one or more orbiting communication satellites 124 and terrestrial satellite dish 128, terrestrial antennas 112 (e.g., cell towers, repeaters, GSM communication equipment, etc.), wireless local area networking (WiFi) hotspots 116, and/or other radio frequency communications); send the message in the communication mode(Nogueira-Nine, Para. 54, Reported information may be passed along various communication channels to an LTU server 132; Para. 214, Para. 205, The position 1712 can be coordinate-based information associated with a latitude and/or longitude, a determined address, an IP address, an altitude, etc. This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established) and switch back to the navigation mode (Nogueira-Nine, Para. 205; This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established. In some situations, the periodicity of sending the position information 1712 can be based on the current state of the LTU 300. For example, a faster travel medium, e.g., an airplane, may require more frequent updates than a ship or vehicle. Further, if the LTU 300 is beginning or ending a trip, the periodicity may become more frequent); detect a vehicle turned off event and switch to the communication mode to transmit at least one report and switch to the low power mode (Nogueira-Nine, Para. 205, Further, if the LTU 300 is beginning or ending a trip, the periodicity may become more frequent. If the LTU 300 has remained motionless, as if abandoned, the periodicity of position updates may become more infrequent to preserve battery power).

In regard to claim 19, Nogueira-Nine teaches the telematics device of claim 18, wherein the processor of the telematics device is further directed to: transmit a notification to a remote server system on the communication mode regarding a switch to a different mode (Nogueira-Nine, Para. 54, Reported information may be passed along various communication channels to an LTU server 132; Para. 214, Para. 205, The position 1712 can be coordinate-based information associated with a latitude and/or longitude, a determined address, an IP address, an altitude, etc. This information on position 1712 may be send periodically, e.g., every 5 minutes, every hour, etc. The periodicity of the communication of position information may be predetermined or user-established; position data including a latitude and longitude indicate navigation mode; position data including an IP address indicate an indoor wireless communication mode).

In regard to claim 20, Nogueira-Nine teaches the telematics device of claim 18, wherein the at least one communication mode communicates cellular data on a cellular network (Nogueira, Fig. 10, Cellular 1045; Para. 107; communications subsystem 1033 connected to one or more different communication media (e.g., a cellular communication system 1045, a BlueTooth.RTM. or BlueTooth.RTM. Low Energy (BLE) communication system, a WiFi.RTM. communication system, etc.), a positioning system 1051 (e.g., a global positioning satellite (GPS) system)) and the navigation mode receives navigation data using the Global Navigation Satellite System (GNSS) (Nogueira-Nine, Fig. 10, GPS 1051; Para. 53, the LTU 300 may be configured to determine a geographical position using one or more satellite positioning systems. Examples of satellite positioning systems may include, but is in no way limited to, the global positioning system (GPS), global navigation satellite system (GLONASS), BeiDou navigation satellite system (BeiDou-2), European Union global navigation satellite system (GNSS), etc., and/or combinations thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogueira-Nine (US 20190037362 A1) in view of Pomerantz et al. (US 20070182628 A1).
In regard to claim 11,  Nogueira-Nine does not specifically teach the telematics device of claim 9, wherein the processor is further directed to: switch to the navigation mode upon receiving a request for location information while in the cellular mode.
However Pomerantz teaches switch to the navigation mode upon receiving a request for location information while in the cellular mode (Pomerantz, Para. 55, When establishing periodicity, the tracker can be configured to only compute a position and report the position when a request for position is received. Alternatively, the computation can be performed periodically, e.g., every 5, 10, 20 or 30 minutes. Upon each computation, the position is stored in the Tracker and reported to the network. If the Tracker is incapable of computing a position when required, the previously computed position may be transmitted).
Nogueira-Nine and Pomerantz are analogous art because they both pertain to asset monitoring.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include compute a position when requested (as taught by Pomerantz) resulting in predictable result of providing real time location information of the asset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689